Citation Nr: 1614852	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a July 2014 Board remand.  At that time, the Board found that it had jurisdiction over the Veteran's claim of entitlement to TDIU as part and parcel of the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains a November 2013 psychiatric examination report that is not contained in VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

In an October 2015 statement, the Veteran requested that the North Carolina Division of Veterans Affairs be removed as his representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to an October 2015 Supplemental Statement of the Case (SSOC) addressing the issues of an initial increased rating for PTSD and TDIU, and prior to recertification of the appeal and transfer of the claims file to the Board in December 2015, the RO received additional evidence in November 2015.  The evidence is relevant to the issues on appeal as it includes an October 2015 private treatment record of a psychiatric evaluation.  When additional evidence pertinent to the issues on appeal is submitted prior to certification to the Board, the AOJ must furnish an SSOC.  38 C.F.R. § 19.31 (2015).  Thus, the Veteran's claims must be remanded for AOJ consideration of the evidence and issuance of an updated SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with consideration of all evidence obtained since the issuance of the October 2015 SSOC.  Specifically, the RO received pertinent evidence in November 2015.  If the benefit sought on appeal remains denied, the Veteran and should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

